PER CURIAM.
Plaintiff was granted a summary final decree cancelling defendant’s lease on a Miami Beach hotel and awarded $10,600 as attorney fees. Appellant made no objection to the decree at the time it was entered. However, upon appeal appellant contends that the amount of the award for attorney fees is excessive and should be set aside. We find no merit in this contention.
We have examined the record on appeal and find therein sufficient competent evidence upon which the chancellor could make such an award. Under an agreement to pay a reasonable attorney’s fee the award lies within the sound discretion of the chancellor and will not be disturbed except on a clear showing of abuse of discretion, and no such abuse has been shown in the instant case.
The decree appealed is therefore affirmed.
Affirmed.